Citation Nr: 1301300	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for dry eyes. 

2.  Entitlement to service connection for a chronic disability manifested by excessive ear wax.

3.  Entitlement to service connection for gastritis. 

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an initial rating in excess of 10 percent for eczematous dermatitis.

6.  Entitlement to an initial compensable rating for a left wrist ganglion cyst.

7.  Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to July 2001.  The Veteran also served with a reserve component from July 2001 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The claim for a higher evaluation for a left wrist ganglion cyst is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with dry eyes at any time during the pendency of the appeal.

2.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with a chronic disability manifested by excessive ear wax at any time during the pendency of the appeal.

3.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with gastritis at any time during the pendency of the appeal.

4.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with a low back disability at any time during the pendency of the appeal.

5.  From January 14, 2005, the most competent and credible evidence of record shows that the Veteran's eczematous dermatitis covers 30 percent, but no more, of her entire body but does not require constant or near-constant systemic therapy. 

6.  The Veteran has been in receipt of a compensable rating for her service connected eczematous dermatitis at all times during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by dry eyes were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).

2.  A chronic disability manifested by excessive ear wax was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).

3.  Gastritis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).

4.  A low back disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).

5.  The criteria for a 30 percent rating for eczematous dermatitis has been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.27 (2012).

6.  The criteria for a 10 percent rating for multiple non-compensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim for compensation under 38 C.F.R. § 3.324, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

As to the service connection claims, the Board finds that the RO's letters dated in April 2005 and June 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the January 2009 statement of the case, "cures" any timing problem associated with the notice she was provided.  

As to the rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection for eczematous dermatitis.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's post-service records from the Wilmington VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

The Veteran was provided with VA examinations in March 2005.  Moreover, the Board finds these examinations are adequate to adjudicate the claims because, after a review of the record on appeal and an examination of the claimant, the examiners provided either opinions as to the Veteran's current diagnoses or the severity of her skin disorder which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claims

The Veteran contends that she has dry eyes, a chronic disability manifested by excessive ear wax, gastritis, and a low back disability due to her military service including her service with a reserve component.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, these presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Service treatment records document the Veteran's complaints and treatment for allergic conjunctivitis in April 1999; ear wax in January 1997; gastrointestinal complaints manifested by abdominal pain and/or diarrhea diagnosed as gastritis or a viral illness in December 1996, April 1997, May 1997, September 1997, December 1997, April 1998, August 1998, November 1998, and December 1999; and low back pain in February 1996 and March 1997. 

However, service treatment records do not ever shows the Veteran being diagnosed with dry eyes, a chronic disability manifested by excessive ear wax, or a low back disability.  Moreover, subsequent service and reserve component treatment records, including an active duty examination dated in August 2000, the active duty separation examination dated in July 2001, and the reserve component examination dated in January 2002 are negative for complaints of or a diagnosis of dry eyes, a chronic disability manifested by excessive ear wax, gastritis, or a low back disability.  In fact, at most of these examinations the Veteran specifically denied that her medical history included eye, ear, or stomach trouble, indigestion, or recurrent back pain.  Furthermore, when examined in January 2002 it was specifically opined by the examiner that her eyes and ears were normal.  

Likewise, the non-service record does not ever show the Veteran being diagnosed with dry eyes, a chronic disability manifested by excessive ear wax, gastritis, or a low back disability.  In this regard, at the March 2005 VA examinations, less than two years after her separation from her reserve component service, the examiners after a review of the record on appeal and/or an examination of the claimant did not diagnose dry eyes, a chronic disability manifested by excessive ear wax, gastritis, or a low back disability despite the history taking at these examinations noting the above in-service complaints and treatment for eye, ear, gastrointestinal, and low back problems. 

In this regard, while the March 2005 VA general examiner removed some ear wax and opined that the Veteran's low back pain was "suggestive" of a low back strain, he did not diagnosis a chronic disability manifested by excessive ear wax or a low back disability.  Likewise, the examination was negative for a diagnosis of gastritis.  Similarly, the March 2005 VA eye examiner's diagnosis was limited to refractive error.  Tellingly, the eye examiner also opined that, while the claimant had conjunctivitis some years ago, it resolved without residuals.

The Board also notes that while VA treatment records document the Veteran's periodic complaints and treatment for low back pain, they are also negative for a diagnosis.  

As to the claims of service connection for dry eyes, a chronic disability manifested by excessive ear wax, and a low back disability, the Board notes that the in-service and post-service record is uniform in not showing the Veteran ever being diagnosed with dry eyes, a chronic disability manifested by excessive ear wax, or a low back disability.  In this regard, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

As to the claim of service connection for gastritis, while service treatment records document the Veteran being diagnosed gastritis, the Board finds that her gastritis resolved while on active duty.  The Board has reached this conclusion because subsequent service treatment records, including examinations dated in August 2000, July 2001, and January 2002, were negative for complaints or a diagnosis of gastritis and the March 2005 VA general examination was negative for a diagnosis of gastritis despite the claims made by the Veteran. 

In reaching the above conclusions, the Board has not overlooked the fact that the Veteran and her representative as lay persons are competent to report on the claimant's observable symptoms, such as itchy eyes, waxy build-up in the ears, gastrointestinal distress, as well as pain and limitation of motion because this requires only personal knowledge as it comes to them through their senses.  See Jandreau, supra; Buchanan, supra.  

However, the Board finds that they are not competent to provide a diagnosis of dry eyes, a chronic disability manifested by excessive ear wax, gastritis, and a low back disability because such an opinion requires medical expertise which they do not have.  Id.  The Board also finds more competent and credible the findings by the March 2005 VA examiners, which did not include a diagnosis of dry eyes, a chronic disability manifested by excessive ear wax, gastritis, and/or a low back disability than any lay claims by the Veteran and her representative.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

The Board also finds that facts in the current appeal can be distinguished from those in McClain, supra, because the current appeal does not show a medical history in which the claimant's disabilities resolved during the pendency of the appeal but instead shows the Veteran not being diagnosed with dry eyes, a chronic disability manifested by excessive ear wax, gastritis, and a low back disability at any time and her gastritis resolving before her separation from military service and not after filling the current claim for service connection in 2005. 

Accordingly, since a condition precedent for establishing service connection is the diagnosis of a disability during the pendency of the appeal and the Veteran does not have such diagnoses, the Board finds that entitlement to service connection for dry eyes, a chronic disability manifested by excessive ear wax, gastritis, and a low back disability must be denied.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110; 38 C.F.R. §§ 3.303, 3.306; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claim

The Veteran asserts that her eczematous dermatitis covers at least 30 percent of her body and she therefore meets the criteria for a higher evaluation.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The October 2005 rating decision granted service connection for eczematous dermatitis and rated it as 10 percent disabling effective from January 14, 2005, under 38 C.F.R. § 4.118, Diagnostic Code 7806.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed her claim in January 2005.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a zero percent rating is warranted where the skin disability covers less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and, no more than topical therapy was required over the past 12-month period; a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of her entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is assigned when the disorder covers more than 40 percent of her entire body or more than 40 percent of exposed areas affected, or by constant or near-constant systemic therapy being required during the past 12-month period. 

With the above criteria in mind, while at the March 22, 2005 VA general examination, it was opined that there were no signs of eczema or excessive dryness despite a mild rash, at the March 31, 2005, VA skin examination it was opined that the Veteran had patches and plaques hyperpigmentation due to her service connected eczematous dermatitis that covered 30 percent of her entire body.  

In this regard, the Court in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), held that examinations should be conducted during an active stage of any disease that is subject to active and inactive stages, such as skin disorders.  Therefore, the Board finds the March 31, 2005, VA skin examination the most competent and credible evidence of record because it apparently records the severity of the Veteran's adverse symptomatology at a time when it was active.  The Board's conclusion in this matter is further strengthened by the fact that the March 31, 2005, VA skin examiner even opined that the Veteran's adverse symptomatology was temporary.  

Therefore, the Board finds that the most competent and credible evidence of record shows that the Veteran's service connected eczematous dermatitis covers 30 percent of her entire body.  Accordingly, the Board finds that she meets the criteria for a 30 percent rating under Diagnostic Code 7806 because her eczematous dermatitis covers between 20 and 40 percent of her entire body.  38 C.F.R. § 4.118.  

However, the Board also finds that the criteria for a higher, 60 percent, rating are not met at any time during the pendency of the appeal.  The Board has reached this conclusion because, while the Veteran has complained of ever increasing adverse symptomatology and VA treatment records document her periodic complaints and treatment for eczematous dermatitis, the record is negative for competent and credible evidence showing that her eczematous dermatitis ever covers more than 40 percent of her entire body or more than 40 percent of exposed areas affected.  In fact, the March 2005 VA examiner specifically opined that it only covered 30 percent.  See Colvin, supra.  Likewise, the Veteran does not claim and the post-2005 record does not show that she had at least near-constant systemic therapy in any 12 month period during this time.  Therefore, the Board finds that the most competent and credible evidence of record does not show that the Veteran met the criteria for a 60 percent rating for her eczematous dermatitis under Diagnostic Code 7806.  38 C.F.R. § 4.118.  

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what she sees and feels and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more competent and credible the medical opinion as to the severity of her disability provided by the expert at the Veteran's VA examination than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

Based on the Veteran's and her representative's claims that the appellant's eczematous dermatitis is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2012).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected eczematous dermatitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that her eczematous dermatitis, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

In adjudicating the current appeal for a higher evaluation, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for her eczematous dermatitis, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

The 38 C.F.R. § 38 C.F.R. § 3.324 Claim

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993). 

In this regard, the Veteran has been in receipt of a compensable rating for her service connected eczematous dermatitis at all times during the pendency of the appeal.  See rating decision dated in October 2005.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324 is moot.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit) 


ORDER

Service connection for dry eyes is denied.

Service connection for a chronic disability manifested by excessive ear wax is denied.

Service connection for gastritis is denied.

Service connection for a low back disability is denied.

A 30 percent rating for eczematous dermatitis is granted, subject to the law and regulations governing the payment of monetary benefits.  

The claim for a compensable evaluation under 38 C.F.R. § 3.324 is denied.


REMAND

As to the claim for a higher evaluation for a left wrist ganglion cyst, while the Veteran was provided a VA examination in March 2005 in connection with her claim of service connection for this disability, she has not been afforded a VA examination in connection with her claim for a higher evaluation.  Accordingly, the Board finds that a remand is required to provide her with such an examination.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

Likewise, any more updated records of VA treatment of this disability should be sought.  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-September 2008 treatment records from the Wilmington VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination to ascertain the current severity of her left wrist ganglion cyst.  All indicated tests, including range of motion measurements, should be accomplished.  The claims file should be provided to the examiner in connection with the examination.  

3.  The RO/AMC should thereafter readjudicate the claim.  Such adjudication should consider the Veteran's pain with motion as well as whether staged ratings are warranted.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


